Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00428-CR

                                Jessica Yvette GARANZUAY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 420081
                      Honorable Wayne A. Christian, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, appellant’s motion is GRANTED and
this appeal is DISMISSED.

       SIGNED December 9, 2015.


                                               _________________________________
                                               Karen Angelini, Justice